DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim status
2. 	In response to the amendments filed 07/22/2021, claims 1, 12 and 23 were amended and no claims were canceled and/or added. Therefore, claims 1-3, 5-10, 12-14, 16-21 and 23 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 2, 5-6, 9, 10, 12, 13, 16-17, 20, 21 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Tatourian et al. (Tatourian; US 2018/0188738) in view of Cavalcanti et al. (Cavalcanti; US 2018/0206089). 
For claim 1, Tatourian discloses a method at a computing device [E.g. 0023: vehicle on-board computer] within an Intelligent Transportation System [E.g. 0034; traffic management system], the method comprising:
detecting a traffic event at the computing device [E.g. 0023, 0034, 0037, 0016; detecting a traffic event such as accident, traffic hazard, etc.]; 
determining no fixed roadside unit is available from the computing device [E.g. 0023: determining if an RSU is broken or unavailable];
E.g. 0023; the onboard computer send its collected data to TMS 241 in cloud 240 through internet protocol connection, 0025-0033, 0059]; and
sending a traffic event message from the computing device to the network node, the traffic event message providing information for the traffic event [E.g. 0023; the on-board computer send the traffic event to traffic management system 241].
Tatourian fails to expressly disclose advertising, from the computing device, roadside unit capabilities of the computing device to at least one electronic device within a threshold distance of the computing device.
However, as shown by Cavalcanti, it was well known in the art of vehicle networks to include advertising, from a computing device, roadside unit capabilities of the computing device to at least one electronic device within a threshold distance of the computing device [E.g. 0073-0074, 0064-0065].
It would have been obvious to one of ordinary skill in the art of communication before the effective filling date of the claimed invention modify Tatourian with the teaching of Cavalcanti in order to enable the vehicle computing device to act as an RSU in case there is an issue with the RSU that would prevent normal communication and thereby improve the overall communication network, also it is merely combining prior art elements according to known methods to yield predictable results.
For claim 2, Tatourian discloses wherein the detecting is based on parameter provisioned at the computing device [E.g. 0045: the camera 211 on the vehicle 210 has an on-board processor, and may be coupled to a database that contains motion properties such as velocity and 
For claim 5, although Tatourian in view of Cavalcanti fails to expressly disclose wherein the determining no fixed roadside unit is available is based on a message from the fixed roadside unit indicating the fixed roadside unit has no capacity for further messages, Tatourian in view of Cavalcanti teaches determining that no fixed roadside unit is available is based on that the roadside is unavailable, broken and/or being in a congestion status [E.g. Tatourian, 0023; see analysis of claim 1]. However, determining that no fixed roadside unit is available based on a message from the fixed roadside unit indicating the fixed roadside unit has no capacity for further messages fails to yield unexpected result; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tatourian to determine that no fixed roadside unit is available based on a message from the fixed roadside unit indicating the fixed roadside unit has no capacity for further messages in order to satisfy needs and/or environment requirement, also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Tatourian.
For claim 6, Tatourian discloses wherein the determining no fixed roadside unit is available is based on configuration parameter at the computing device [E.g. 0023; the on-board computer can determine when an RSU is broken or unavailable based on a configuration parameter that was set at the on-board computer].
E.g. 0023, 0034, 0037, 0016; camera ]; and the sending uses a second radio technology [E.g. 0023, 0033-0039, 0025, 0016]. However, having the detecting using a first radio technology fails to yield unexpected result; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tatourian to use a first radio technology in detecting in order to satisfy needs and/or environment requirement, also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Tatourian.
For claim 10, wherein the network node is a traffic management gateway [Fig. 2: Traffic management system 241, 0034, and 0046].
For claim 12, is interpreted and rejected as discussed with respect to claim 1.
For claim 13, is interpreted and rejected as discussed with respect to claim 2.
For claim 16, is interpreted and rejected as discussed with respect to claim 5.
For claim 17, is interpreted and rejected as discussed with respect to claim 6.
For claim 20, is interpreted and rejected as discussed with respect to claim 9.
For claim 21, is interpreted and rejected as discussed with respect to claim 10.
For claim 23, is interpreted and rejected as discussed with respect to claim 1.

4.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian in view of Cavalcanti and further in view of Tandai et al. (Tandai; US 2017/0347367).
	For claim 3, Tatourian in view of Cavalcanti fails to expressly disclose wherein the detecting is based on a Basic Safety message received from a second computing device.
E.g. 0004, 0030, 0034-0035, Fig. 1].
It would have been obvious to one of ordinary skill in the art of communication before the effective filling date of the claimed invention modify Tatourian in view of Cavalcanti with the teaching of Tandai in order to enable the vehicles to share traffic information with each other and thereby improve the overall traffic system, also it is merely combining prior art elements according to known methods to yield predictable results.
	For claim 14, is interpreted and rejected as discussed with respect to claim 3.

5.	Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian in view of Cavalcanti and further in view of Song et al. (Song; US 2016/0323233).
	For claim 7, Tatourian in view of Cavalcanti fails to expressly disclose receiving, at the computing device, a configuration message, the configuration message reconfiguring at least one of: traffic event parameters; traffic event reporting frequency; authentication parameters; authorization parameters; an address of the network node; or enabling or disabling the sending of traffic events.
However, as shown by Song, it was well known in the art of vehicles network to receive, at a computing device, a configuration message, the configuration message reconfiguring at least one of: traffic event parameters [E.g. 0095, 0041-0044, 0063-0065, 0107, 0011]; traffic event reporting frequency; authentication parameters; authorization parameters; an address of the network node; or enabling or disabling the sending of traffic events [E.g. 0095, 0041-0044, 0063-0065, 0107, 0011].

For claim 8, Song further teaches wherein the configuration message contains traffic event parameters, the traffic event parameters defining which traffic events to send a traffic event message for [E.g. 0095, 0041-0044, 0063-0065, 0107, 0011; the configuration includes the traffic event parameter to send traffic event message for].
	For claim 18, is interpreted and rejected as discussed with respect to claim 7.
For claim 19, is interpreted and rejected as discussed with respect to claim 8.

Response to Remarks
6.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689